Any town may, by a two-thirds vote, appropriate money to aid in the construction of a railroad; all provisions of statutes relating to towns, apply to cities; the administration of all the fiscal, prudential, and municipal affairs of any city, and the government thereof, is vested in the city councils; and all the powers vested by law in towns, or in the inhabitants thereof, are exercised by the city councils. Gen. St., c. 34, ss. 4, 16; c. 40, ss. 2, 3; c. 44, s. 1. Under these statutes the city councils of Keene were authorized, without a popular vote, to make the appropriation, and it was not rendered invalid by the stipulation limiting it to that part of the road nearest to Keene.
Bill dismissed.